DETAILED ACTION
Status of Claims
Claims 1-9 have been amended and claims 10 and 11 have been added via a preliminary amendment field on 09 February 2012.  Accordingly, claims 1-11 are pending.  Objections and rejection are recited below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application, filed 09 February 2021 is a national stage entry of PCT/JP2019/ 030001, with an International Filing Date of 31 July 2019, which claims foreign priority to Japanese Application 2018-151559, filed 10 August 2018.  Accordingly, this application is given priority to 10 August 2018.  
Claim Interpretation
Regarding claims 1-11, clauses such as “indicative of prohibiting the server device or the vehicle from deleting the processing information under a predetermined condition” in claim 1 are merely statements of intended use which do not affect the method step of “flagging information”.  Similar phrasing will be interpreted accordingly.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Claim Objections
Claims 1-11 are objected to because the claim language is such that it is not clear what the Applicant means to convey.
If the Applicant wishes to claim a method, he should use words similar to: 
“A method comprising:
processing, by a server, information indicative of contents …; and 
flagging, by the server, information indicative of ….”
 
If the Applicant wishes to claim a system, he should use words similar to: 
“A system comprising:
a server device connected to a vehicle, the system performing the method steps of:
processing information indicative of contents …; and 
flagging information indicative of ….”
If the Applicant wishes to claim a computer storage device, he should use words similar to: 
“A non-transitory computer storage device having instructions stored thereon that, when executed on a processor, perform the method steps of: 
processing information indicative of contents …; and 
flagging information indicative of ….”

Correction is required.
Claims 1, 8 and 9 are objected to because in the representative limitations:
processing information indicative of contents of a process to be performed by the vehicle; and 
flag information indicative of prohibiting the server device or the vehicle from deleting the processing information under a predetermined condition.  
It is not clear to the Examiner how the “information” is indicative of something; it is not clear what the metes and bounds of the word “indicative” are.  For purpose of examination, the phrases “”indicative of …” will be given limited patentable weight.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 8 and 9, the representative limitations:
processing information indicative of contents of a process to be performed by the vehicle; and 
flag information indicative of prohibiting the server device or the vehicle from deleting the processing information under a predetermined condition.  
are vague and indefinite because it is not clear to the Examiner how the “information” is indicative of something; it is not clear what the metes and bounds of the word “indicative” are.  For purpose of examination, the phrases “”indicative of …” will be given limited patentable weight.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
For purposes of examination, the above claims will be interpreted to the best of the Examiner’s ability unless specified differently above.  Appropriate correction is required.
Claims 2-7, 10 and 11 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Claims 1-6, 10 and 11:
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a data structure, which is not a one of the four statutory categories of invention.  The answer is NO.  The claim is subject ineligible.
Claims 7-9:
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 7 is directed to a storage medium, which is one of the four statutory categories of invention.  The answer is YES.  

Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 7 is directed to an apparatus for maintaining data which is a judicial exception of a method of organizing human activity in the form of a contact or legal obligation.
Claim 7 recites, in part, a system for performing the steps of:
processing information indicative of contents of a process to be performed by the vehicle; and 
flagging information.  
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Limitations such as:
(indicative of) prohibiting the server device or the vehicle from deleting the processing information under a predetermined condition 
are merely a description of data and does not impose any meaningful limit on the computer implementation of the abstract idea.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
a server device and
a vehicle.
These additional elements are recited at a high level of generality and are recited as performing generic functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the devices of claim 8 and claim 9 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copejans (US Pub. No. 20100287038 A1)..
Regarding claim 1, 7, 8 and 9, Copejans teaches a road toll system comprising a vehicle-mounted unit having a satellite navigation receiver implementing a position tracking function, wherein the system further comprises a means for determining the routes taken by the vehicle based on the position tracking information; one or more sensors for detecting a local vehicle condition which is independent of the satellite navigation signals, and which local vehicle condition is dependent on the absolute position of the vehicle or a change in the position of the vehicle; and a means for validating the authenticity of the position tracking information using the sensor information [0014]-[0017].  He teaches a data structure for transmission data transmitted from a server device to a vehicle-  [0062] and [0063].  He teaches:
processing information indicative of contents of a process to be performed by the vehicle – [0118] and [0119]; and 
flag information indicative of prohibiting the server device or the vehicle from deleting the processing information under a predetermined condition – [0016], [0019], [0026] and [0142].  
Regarding claim 2, Copejans teaches:
the processing information and the flag information is generated by a third information processing device – [0191], [0195] and [0200], and 
the third information processing device transmits the processing information and the flag information to the server device – [0069], [0070] and [0149].
Claim 3 is not further limiting of claim 1 in that the statement “wherein the processing information is information requesting transmission of detection information detected by a detection device” is description of data which does not further limit the claim.  The wherein clause may also be interpreted as a statement of intended use which does not further limit the claim.
Regarding claim  4 , Copejans teaches:
data collection information that is information associated with a collection condition of the detection information detected by the detection device -  [0018], [0070] and [[0132]-[0134].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Copejans in view of Lu et al (US Patent No. 6,226,575 B1).
Regarding claim 5 , Copejans does not explicitly disclose:
the predetermined condition indicates a state where power is not supplied or a state where communication is not possible.  
However, Lu teaches a vehicle detector system which solves the problem of lost reference information upon power outage by providing non-volatile storage to save the reference information only when a power outage is imminent [col. 4 lines 42-47].  He teaches a method of saving reference information in a vehicle detector volatile memory prior to an impending power loss (Applicant’s predetermined condition), the method comprising the steps of sensing an impending loss of power to the vehicle detector; and storing the reference information in a non-volatile memory device before the vehicle detector becomes inoperative due to a loss of power [col. 5 lines 31-38].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Copejans’ disclosure to include storing the reference information in a non-volatile memory device as taught by Lu because it solves the problem of lost reference information upon power outage - Lu [col. 4 lines 43-47].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Copejans in view of Yamamoto (US Pub. No. 20120022788 A1).
Regarding claim 6 , Copejans does not explicitly disclose:
expiration date information indicative of an expiration date of the flag information,  wherein the flag information indicates that the deletion is prohibited within the expiration date indicated by the expiration date information.  
However, Yamamoto teaches a navigation device which guides a user to his or her destination which is related to technology of displaying service information [0001].  A processing unit deletes a service information record from a service information registration database when an expiration date is reached [0080].  He teaches that when the expiration date has passed a notification period, it is recognized that the service information does not have to be notified, and a notification target flag of the service information is set to FALSE [0082].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Copejans’ disclosure to include deleting a service information record when an expiration date is reached and setting a notification target flag as taught by Yamamoto since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Copejans in view of ISOZAKI et al (US Pub. No. 20170278320 A1).
Regarding claim 10 , Copejans does not explicitly disclose the processing information being information associated with collection of information needed to calculate premiums. 
However, ISOZAKI teaches an in-vehicle gateway device which selectively outputs stored data after the occurrence of a security accident and the like, while efficiently storing data [sic] an ECU (electronic control unit) outputs and preventing the data from being altered [0035].  He teaches using the collected data from a vehicle for various services such as for considering discounts in insurance premiums [0057].
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Copejans’ disclosure to include using data collected from a vehicle for considering discounts in insurance premiums as taught by ISOZAKI because since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 11 , Copejans does not explicitly disclose the processing information being  information associated with collection of information needed to calculate premiums.  
However, ISOZAKI teaches this as discussed in the rejection of claim 10.  In addition, ISOZAKI teaches the expiration date being determined based on a period of insurance [0161].   Accordingly, this claim is rejected for the same reasons as claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J BAIRD/Primary Examiner, Art Unit 3692